DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	Response to Election/Restriction filed on 10/4/2022 is acknowledged.
4.	Claim filed on 10/7/2020 is acknowledged.  
5.	Claims 9, 11, 12, 14, 16, 25 and 27 have been cancelled.  
6.	Claims 1-8, 10, 13, 15, 17-24 and 26 are pending in this application.
7.	Claims 17-24 and 26 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 10/4/2022.  
8.	Claims 1-8, 10, 13 and 15 are under examination. 

Elections/Restrictions
9.	Applicant’s election with traverse of Group 1 (claims 1-8, 10, 13 and 15) and election with traverse of a modified antifreeze protein having the formula AFP-PEG with the AC66 cysteine substitution mutant of the HPLC12 isoform being the AFP, mPEG-maleimide (mPEG-MAL) with a molecular weight of 2,000 Da being the polyethylene glycol (PEG) group, and the cysteine residue being the binding site as species of modified antifreeze protein having the formula AFP-PEG in the reply filed on 10/4/2022 is acknowledged.  
The traverse is on the ground(s) that: "the present application is a U.S. national phase application submitted under 35 U.S.C. 371 of International Pat. Appl. No. PCT/US2019/022296, filed March 14, 2019 (see, e.g., page 2 of the Preliminary Amendment filed July 20, 2020, and the Application Data Sheet filed July 20, 2020). U.S. patent applications filed under 35 U.S.C. 111(a) are subject to restriction practice in accordance with 37 C.F.R. 1.141-1.146."; and there is a unity of invention among Groups 1-3.  This is not found persuasive because: as discussed with Applicant's representative, Andrew D. Fortney, in the interview held on 10/17/2022, due to an error on the Bib data sheet, the Requirement for Restriction/Election dated 8/5/2022 is improper.  However, in the instant case, the inventions listed as Groups 1-3 in the Requirement for Restriction/Election dated 8/5/2022 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The special technical feature is known in the art.  As discussed in Sections 16 and 19 below, the instant claimed modified antifreeze protein having the formula AFP-PEG; a formulation comprising: a) such modified antifreeze protein; and b) a sufficient amount of water to dissolve the modified antifreeze protein; and a cryoprotectant comprising such formulation are known in the art.  Therefore, there is lack of unity of invention.  With regards to the species election, the species of modified antifreeze protein having the formula AFP-PEG lack unity of invention since they have different structures.  Taken all these together, the requirement is still deemed proper and is therefore made FINAL in this office action.   
Group 1 is drawn to a modified antifreeze protein having the formula AFP-PEG, wherein: a) AFP is an antifreeze protein; b) PEG is a poly(alkylene glycol) unit; and c) the PEG is linked to an amino acid residue in the AFP that is not involved in direct ice-surface binding and that has a functional group selected from an amine, a thiol, a hydroxy, a carboxylate, an amide and a guanidine in its side chain; a formulation comprising: a) such modified antifreeze protein; and b) a sufficient amount of water to dissolve the modified antifreeze protein; and a cryoprotectant comprising such formulation.  A search was conducted on the elected species; and a modified antifreeze protein having the formula AFP-PEG with the AC66 cysteine substitution mutant of the HPLC12 isoform being the AFP, mPEG-maleimide (mPEG-MAL) with a molecular weight of 2,000 Da being the PEG group, and the cysteine residue being the binding site as the elected species of modified antifreeze protein having the formula AFP-PEG appears to be free of prior art.  A search was extended to the genus in claim 1; and prior art was found.  Claims 1-8, 10, 13 and 15 are examined on the merits in this office action. 

Claim Interpretations
10.	With regards to the antifreeze protein (AFP) recited in instant claims 1, 7 and 8, in the broadest reasonably interpretation, the Examiner is interpreting the AFP recited in instant claims 1, 7 and 8 broadly includes both wild type and modified forms of AFP.  

Specification
11.	Please note: the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification (see MPEP § 608.01).

Objections
12.	The drawings are objected to for the following minor informality:
Figures 1 and 36 disclose various amino acid sequences.  However, they are missing the sequence identifier.  Applicant is required to correct this error. 
Figure 31:  Figure 31 is presented between Figures 25 and 26.  Applicant is suggested to move Figure 31 to the position between Figures 30 and 32.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
13.	Claims 1 and 2 are objected to for the following minor informality: Claim 1 recites "PEG is a poly(alkylene glycol) unit"; and claim 2 recites "…wherein the PEG has the formula R-(OCaH2a)nO-, where R is an alkyl group, n is an integer of at least 4, and a is an integer of at least 2".  However, it is both well-known and generally recognized/accepted in the art that PEG is polyethylene glycol comprising the general formula −(O−CH2−CH2)n−O-.  Therefore, Applicant is suggested to amend claims 1 and 2 accordingly.
	Furthermore, Applicant is suggested to amend claim 2 as "The modified antifreeze protein of claim 1, wherein the PEG has the formula R-(OCaH2a)nO-, and wherein R is an alkyl group…".
14.	Claims 3-8, 10, 13 and 15 are objected to for the following minor informality: Applicant is suggested to amend the term "Claim" recited in these claims as "claim".
	Furthermore, Applicant is suggested to amend claim 4 as "… wherein n is an integer of at most 500, and a is 2". 
	In addition, Applicant is suggested to amend claim 10 as "…wherein the modified antifreeze protein causes the ice to melt at a temperature lower than that of the corresponding unmodified antifreeze protein".



Rejections
Claim Rejections - 35 U.S.C. § 102(a)(1)
15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

16.	 Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esser-Kahn et al (J. AM. CHEM. SOC., 2010, 132, pages 13264-13269, filed with IDS).
The instant claims 1-8 and 10 are drawn to a modified antifreeze protein having the formula AFP-PEG, wherein: a) AFP is an antifreeze protein; b) PEG is a poly(alkylene glycol) unit; and c) the PEG is linked to an amino acid residue in the AFP that is not involved in direct ice-surface binding and that has a functional group selected from an amine, a thiol, a hydroxy, a carboxylate, an amide and a guanidine in its side chain.
Esser-Kahn et al teach a modified antifreeze protein having the formula AFP-PEG , wherein: a) AFP is a modified Type III antifreeze protein (T3AFP) from the ocean pout fish having a modified Cys residue at the C-terminus; b) a 2kDa PEG unit comprising the structure 
    PNG
    media_image1.png
    19
    115
    media_image1.png
    Greyscale
; and c) the PEG unit is linked to the modified Cys residue in the AFP that is not involved in direct ice-surface binding and that has a thiol group in its side chain, for example, page 13265, left column, the 1st and 2nd paragraphs in Section "Results/Discussion"; and right column, compound 3c in Figure 1a.  It meets the limitations of the modified antifreeze protein having the formula AFP-PEG recited in instant claims 1-8.   
With regards to the limitation recited in instant claim 10, in the instant case, the modified antifreeze protein having the formula AFP-PEG in Esser-Kahn et al meets all the structural limitations of the modified AFP recited in instant claim 1.  Therefore, the modified antifreeze protein having the formula AFP-PEG in Esser-Kahn et al would necessarily have the inherent properties and/or functionality of the modified AFP recited in instant claim 1.  Thus, the modified antifreeze protein having the formula AFP-PEG in Esser-Kahn et al causes the ice to melt at a temperature lower than that of the corresponding unmodified antifreeze protein.  It meets the limitation of instant claim 10.  And the MPEP states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 II).  Since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.    
Since the reference teaches all the limitations of instant claims 1-8 and 10; the reference anticipates instant claims 1-8 and 10.

Claim Rejections - 35 U.S.C. § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


18.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


19.	Claims 1-8, 10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al (US 2005/0205833 A1) in view of Veronese et al (DDT, 2005, 10, pages 1451-1458) and Harris et al (Nature Reviews Drug Discovery, 2003, 2, pages 214-221).
The instant claims 1-8, 10, 13 and 15 are drawn to a modified antifreeze protein having the formula AFP-PEG, wherein: a) AFP is an antifreeze protein; b) PEG is a poly(alkylene glycol) unit; and c) the PEG is linked to an amino acid residue in the AFP that is not involved in direct ice-surface binding and that has a functional group selected from an amine, a thiol, a hydroxy, a carboxylate, an amide and a guanidine in its side chain; a formulation comprising: a) such modified antifreeze protein; and b) a sufficient amount of water to dissolve the modified antifreeze protein; and a cryoprotectant comprising such formulation.
Chapman et al, throughout the patent, teach AFP-type III HPLC12 consisting of the amino acid sequence of SEQ ID NO: 27; and use of such AFP protein in food products destined to be frozen, for example, Abstract; page 2, paragraph [0018]; SEQ ID NO: 27 on pages 19-20; and claims 16 and 23.  It meets the limitation of the AFP recited in instant claims 1, 7 and 8.  Chapman et al further teach a composition comprising such AFP and a sufficient amount of water to dissolve such AFP, for example, page 7, paragraph [0077].  It meets the limitation of part b) recited in instant claim 13.  Chapman et al also teach Asn at position 14, Thr at 18 and Gln at 44, the next three conserved amino acids, appear to be key residues in the ice binding activity of AFP-III, for example, page 1, paragraph [0008]. 
The difference between the reference and instant claims 1-8, 10, 13 and 15 is that the reference does not teach the modified AFP recited in instant claims.  
However, Veronese et al, throughout the literature, teach PEGylation defines the modification of a protein, peptide or non-peptide molecule by the linking of one or more polyethylene glycol (PEG) chains; and the advantages of PEGylation including increase in solubility and stability, reduction or elimination of protein immunogenicity, and many others, for example, Abstract; and page 1452, Figure 1.  Veronese et al further teach site-specific amino PEGylation, including site-specific PEGylation of the N-terminal α-amino group; and the advantages of site-specific PEGylation, such as helping the purification and the characterization procedures since mixtures of PEGylated products are avoided and site-specific modification leads to a better preservation of the native protein activity in the conjugate, for example, page 1452, right column, the last paragraph in Section “Amino group modification”.  Veronese et al also teach approved PEG conjugates with PEG of 5 kDa, 12 KDa, 20 kDa and 40 KDa; and mono-conjugated peptide drug, for example, page 1455, Table 4 and Section “Improved protein drugs by PEGylation”.  Furthermore, Veronese et al teach protecting the active and/or binding site and its surroundings of a protein from PEG conjugation, for example, the paragraph bridging pages 1452-1453.
Similar to Veronese et al, PEGylation and its advantages have been discussed in Harris et al.  Harries et al further teach linear m–PEG-OH and branched m–PEG2 are commonly used for protein/peptide PEGylation, for example, page 215, Figure 1.  Harries et al also teach PEGs of various molecular weights such as 5 kDa and so on are used for protein/peptide PEGylation, for example, page 215, right column, the 3rd paragraph; and page 216, right column, the 3rd paragraph; and page 219, Figure 4.
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Chapman et al, Veronese et al and Harries et al to develop a modified AFP-type III HPLC12 of SEQ ID NO: 27 having the formula AFP-PEG, wherein a monomethoxy–PEG having a molecular weight of 5 kDa, 12 KDa, 20 kDa or 40 KDa is site-specifically attached to the N-terminal Asn residue of the AFP; a formulation comprising such modified AFP-type III HPLC12 and a sufficient amount of water to dissolve such modified AFP; and a cryoprotectant comprising such formulation used in food product.
With regards to the limitation recited in instant claim 10, the modified AFP-type III HPLC12 developed from the combined teachings of Chapman et al, Veronese et al and Harries et al meets all the structural limitations of the modified AFP recited in instant claim 1.  Therefore, the modified AFP-type III HPLC12 developed from the combined teachings of Chapman et al, Veronese et al and Harries et al would necessarily have the inherent properties and/or functionality of the modified AFP recited in instant claim 1.  Thus, the modified AFP-type III HPLC12 developed from the combined teachings of Chapman et al, Veronese et al and Harries et al causes the ice to melt at a temperature lower than that of the corresponding unmodified antifreeze protein.  It meets the limitation of instant claim 10.  And the MPEP states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 II).  Since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.    
One of ordinary skilled in the art would have been motivated to combine the teachings of the Chapman et al, Veronese et al and Harries et al to develop a modified AFP-type III HPLC12 of SEQ ID NO: 27 having the formula AFP-PEG, wherein a monomethoxy–PEG having a molecular weight of 5 kDa, 12 KDa, 20 kDa or 40 KDa is site-specifically attached to the N-terminal Asn residue of the AFP; a formulation comprising such modified AFP-type III HPLC12 and a sufficient amount of water to dissolve such modified AFP; and a cryoprotectant comprising such formulation used in food product, because Veronese et al, throughout the literature, teach PEGylation defines the modification of a protein, peptide or non-peptide molecule by the linking of one or more polyethylene glycol (PEG) chains; and the advantages of PEGylation including increase in solubility and stability, reduction or elimination of protein immunogenicity and many others.  Veronese et al further teach site-specific amino PEGylation, including site-specific PEGylation of the N-terminal α-amino group; and the advantages of site-specific PEGylation, such as helping the purification and the characterization procedures since mixtures of PEGylated products are avoided and site-specific modification leads to a better preservation of the native protein activity in the conjugate.  Veronese et al also teach approved PEG conjugates with PEG of 5 kDa, 12 KDa, 20 kDa and 40 KDa; and mono-conjugated peptide drug.  Furthermore, Veronese et al teach protecting the active and/or binding site and its surroundings of a protein from PEG conjugation.  Similar to Veronese et al, PEGylation and its advantages have been discussed in Harris et al.  Harries et al further teach linear m–PEG-OH and branched m–PEG2 are commonly used for protein/peptide PEGylation.  Harries et al also teach PEGs of various molecular weights such as 5 kDa and so on are used for protein/peptide PEGylation.   
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Chapman et al, Veronese et al and Harries et al to develop a modified AFP-type III HPLC12 of SEQ ID NO: 27 having the formula AFP-PEG, wherein a monomethoxy–PEG having a molecular weight of 5 kDa, 12 KDa, 20 kDa or 40 KDa is site-specifically attached to the N-terminal Asn residue of the AFP; a formulation comprising such modified AFP-type III HPLC12 and a sufficient amount of water to dissolve such modified AFP; and a cryoprotectant comprising such formulation used in food product.  

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI N KOMATSU/Primary Examiner, Art Unit 1658